Citation Nr: 1449232	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-101 75A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right hand and wrist disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty in the United States Air Force from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Baltimore, Maryland.  The RO, in pertinent part, denied the benefits sought on appeal.

In the original August 2005 claim, the appellant sought entitlement to service connection for a broken toe of the right foot.  Service treatment records dated in May 2004 include treatment for fracture of the fourth toe of the left foot.  Accordingly, the RO adjudicated a recharacterized claim for a broken left toe, which the appellant appealed.  In March 2012, the RO awarded service connection for ingrown toenail removal as a residual of a great toe fracture of the left foot and did not issue a supplemental statement of the case regarding fracture residuals of the fourth left toe.  In the October 2012 informal hearing presentation, the appellant, through his representative, indicated that he desired to continue an appeal for a broken left toe.  

Additionally, in his August 2005 claim, the appellant listed a "right hand untunnal" disorder as his claimed disability and the RO adjudicated the claim as a right hand disability.  The March 2011 VA examination report for the right hand suggested that the appellant had a right wrist disability, as opposed to a right hand disability.  For purposes of the appeal, the Board will consider the claimed right hand disability as encompassing a right wrist disability.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record reflects that the appellant originally requested a Central Office hearing before the Board; however, that request was withdrawn in November 2009.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.702(e) (2013).

In June 2010, the Board remanded the appeal to the Appeals Management Center (AMC), in Washington, DC, for additional development.  In various rating decisions following the June 2010 remand, the RO granted service connection for left and right knee disabilities, a vision disorder, a right foot fallen arch, and residuals from bilateral ingrown great toe nail removal.  As these rating actions result in a full grant of the benefit sought (i.e., service connection), these issues are no longer on appeal.

In October 2012, the Board then issued a Decision/Remand on the four issues that were remaining on appeal.  In that action, the Board granted entitlement to service connection for a disability of the lumbar segment of the spine and denied entitlement to service connection for bilateral hearing loss.  The remaining two issues involving the left foot and right hand/wrist were remanded to the AMC for the purpose of obtaining additional medical evidence.  The claim was then returned to the Board for review.

After reviewing the development that had occurred as a result of the Board's Decision/Remand of October 2012, the claim was remanded again in June 2013.  The record indicates that the appellant underwent another medical examination of his foot in order to determine whether he was now suffering from the residuals of a fracture of the fourth toe of the left foot.  The results from that examination were included in the claims folder for review.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) in October 2013 after reviewing the information obtained, and the claim was then returned to the Board for further processing.  

In January 2014, the Board issued a Decision/Remand with respect to the remaining issues on appeal.  More specifically, the Board denied service connection for a left toe disability.  However, the remaining issue, that of entitlement to service connection for a right wrist/hand disability was again remanded to the AMC so that additional medical evidence could be obtained and included in the claims folder.  The claim has since been returned to the Board for review.

Regrettably, upon review of the evidence collected as a result of the Board's January 2014 remand, the claim must once again be remanded to the AMC for procedural action prior to the issuance of a decision of the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board, in January 2014, remanded the claim to the AMC so that additional development could occur.  Specifically, the AMC was instructed to obtain any outstanding treatment records of the appellant from January 2013 to the present.  Once those records were obtained and included in the claims folder, the AMC was tasked to schedule an appointment for the appellant to be examined and an opinion given concerning any found disability of the right hand and/or right wrist.  If any disability was diagnosed, the examiner was instructed to provide an opinion as to whether the found disability was caused by or the result of the appellant's military service, caused by a service-connected disorder, or aggravated by a service-connected disability.  The examiner was further ordered to "specifically discuss the appellant's contentions that he has experienced difficulties or symptoms in the hand/wrist since his retirement from service."  Finally, the examiner was tasked, if he or she concluded that any found disorder was not service-related, to provide a detailed analysis as to why the condition was not service-related.  

The record reveals that in September 2013, the appellant's file was reviewed by a VA neurologist who concluded that the appellant was not suffering from a neurological disorder of either the right hand or wrist.  The claim was then referred to a non-neurologist for further action.  Subsequently, the appellant was examined by a VA medical examiner (a nurse).  This occurred in June 2014.  At that time, the examiner indicated that the appellant was not suffering from a neurological disorder in either the hand or wrist.  However, within the same document, the examiner also insinuated that the appellant was suffering from a disorder of the right hand/wrist but could not speculate on any findings.  The Board notes that this examination has been labeled as "CAPRI" Virtual VA records in the appellant's electronic records.  

Following the examination, the claim was reviewed by the AMC, which concluded that the evidence did not support the appellant's claim for benefits.  The AMC then issued a Supplemental Statement of the Case (SSOC), dated August 7, 2014.  In the SSOC, the AMC indicated that it had relied upon the appellant's records, correspondence received from the appellant, the medical opinion of April 2014, and the medical examination of June 2014.  However, there was no mention in the SSOC of an addendum to the medical examination of September 2013.  That is, in July 2014, the author of the September 2013 examination report produced an addendum to that examination report.  The examiner, a doctor, indicated that the appellant's symptoms and manifestations in the right hand/wrist were indicators of right ulnar nerve entrapment.  No additional comments were provided.  

Overall, then, the record contains an examination with internally inconsistent findings, followed by an addendum to a subsequent examination that appears to establish the existence of a current disability but does not address its etiology.  Accordingly, additional development is required to determine if any current disability of the right wrist/hand is attributable to the Veteran's active service.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain any outstanding treatment records of the appellant dated from January 2014 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2013).

2.  Only after all of the service member's medical records have been obtained and included in the claims folder, the AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from either a right hand or right wrist disability, to include a neurological disorder.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to express an opinion as to whether the appellant now suffers from any type of disability, disorder, or disease of the right hand and/or right wrist, to include a neurological disorder, such as ulnar neuropathy, carpal tunnel syndrome, or a hypothema eminence abnormality, or any other type of disability of the right wrist/hand to include right ulnar nerve entrapment.  For any disability found, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) related to the appellant's military service, caused by a service-connected disability, or aggravated by a service-connected disability.  If aggravation (permanent worsening beyond its natural progression) is found, then the baseline level of disability prior to such aggravation should be noted.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions that he has experienced difficulties or symptoms in the hand/wrist since his retirement from service.  Additionally, if the examiner concludes that the appellant does not have a ratable orthopedic/neurologic disability of the right hand or wrist, or that any found disability of the right hand/wrist is not service-related, the examiner must explain in detail the reasoning behind this determination.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013) and Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


